El Juez Asocíalo Sb. Heenández,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que según el artículo 133 de la antigua Ley Hipotecaria, que es el 125 de la vigente, y 1516, 1517 y 1518 de la Ley de Enjuiciamiento Civil, vendida ó adjudicada una finca para satisfacer una primera hipoteca en términos que el valor de lo vendido ó adjudicado no iguale ó no supere al crédito hipotecerio que se realiza, los créditos restantes se entenderán de hecho y de derecho cancelados, y se cancelarán en el Registro, prévia presentación del oportuno mandamiento judicial en forma, todas las inscripciones posteriores de cen-sos é hipotecas y las anotaciones de embargos, hechas también con posterioridad, dejando libre de todo gravámen, por estos conceptos, la finca ó fincas enagenadas ó adjudicadas.
Considerando: que, en consonancia con los anteriores pre-ceptos legales, el Juez de Primera Instancia de Mayagüez, en *206providencias ejecutoriadas de 12 de Abril de 1888 y 3 de Enero de 1889, ordenó se libraran mandamientos al Registrador de la Propiedad de San Germán para la cancelación de las hipo-tecas posteriores que pesaban sobre los terrenos y estableci-mientos adjudicados á Don José Peña Chavarri, en pago de su crédito hipotecario, sin que dicho Registrador diera cumpli-miento á esos mandamientos, pués se limitó á cancelar las ano-taciones preventivas de embargos, á que estaban afectos los bienes adjudicados, sin cancelar las hipotecas posteriores á la preferentí? que había motivado las ejecuciones.
Considerando: que si bien en la primera inscripción de la hacienda nombrada San Romualdo, la que procede de terre-nos segregados de la extinguida hacienda “Josefa”, se expre-sa, según certificación expedida por el Registrador de la Pro-piedad de San Germán, que los gravámenes que afectaban la hacienda “Josefa” están ya cancelados por la total segre-gación practicada, con excepción de las cargas eclesiásticas reconocidas, tal cancelación, cuya eficacia legal podría ponerse en tela de juicio, no es motivo suficiente para que deje de llevarse á efecto la cancelación solicitada al amparo de pre-ceptos legales y de providencias ejecutorias, como tampoco puede alegarse en contra de esa cancelación el tiempo trans-currido, que no priva á Don José Peña Chavarri de un derecho reconocido por la ley y sancionado, en el presente caso, por la cosa juzgada.
Considerando: que la Corte de Distrito de Mayagüez al dictar las resoluciones recurridas há provisto en contradic-ción con lo ejecutoriado, y procede por tanto el recurso inter-puesto.
Fallamos: que debemos revocar y -revocamos el auto recu-rrido de diez y siete de Junio de mil novecientos dos y su con-cordante del día 11 del mismo mes, y en consecuencia, manda-mos se lleven á cabo las cancelaciones de las 'hipotecas y demás gravámenes afectantes á la finca adjudicada á Peña Chavarri y que sean posteriores en orden de prelación al crédito que sil’-*207-vió de base para el ejecutivo, librándose á ese efecto, al Regis-trador de la Propiedad de San Germán, mandamiento dupli-'cado con los necesarios insertos y con expresión de cuáles sean dichos gravámenes, según resulte de la certificación de ■cargas, obrante en autos; y .con devolución de autos, comuni-qúese esta resolución á la Corte de Distrito de Mayagüez.
Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos Figueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso. . • •